Citation Nr: 0931803	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-10 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a combined service connected disability 
evaluation in excess of 90 percent.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1948 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the VA 
RO in Philadelphia, Pennsylvania, which granted service 
connection for type II diabetes mellitus associated with 
herbicide exposure and for erectile dysfunction, and assigned 
20 percent and 10 percent evaluations, respectively, and 
granted entitlement to special monthly compensation, 
effective from February 16, 2005.  The decision also denied 
service connection for a right foot disorder and for a left 
foot disorder; confirmed and continued a 20 percent rating 
for peripheral neuropathy of the left (minor) shoulder, a 10 
percent rating for poly-peripheral neuropathy of the left 
leg, a 10 percent rating for poly-peripheral neuropathy of 
the right leg; and deferred a decision on entitlement to 
compensation for bilateral hearing loss.  The Veteran filed 
his notice of disagreement (NOD) in June 2005, and contested 
the overall combined evaluation for compensation of 90 
percent based on his belief that a previous grant of a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) entitled him to a 
combined rating score of 100 percent.  A statement of the 
case (SOC) was issued in April 2006, which denied the 
Veteran's request for a combined service connected disability 
evaluation in excess of 90 percent.  Notably, an August 2005 
rating decision denied entitlement to service connection for 
bilateral hearing loss.  

Most recently, an October 2006 rating decision confirmed and 
continued a 20 percent evaluation for type II diabetes 
mellitus, a 20 percent evaluation for peripheral neuropathy 
of the left upper extremity, a 10 percent evaluation for 
peripheral neuropathy of the right lower extremity, and a 10 
percent evaluation for peripheral neuropathy of the left 
lower extremity; and granted an increased evaluation for 
peripheral neuropathy of the right upper extremity (major) to 
20 percent, effective from April 26, 2006.  Significantly, 
the combined evaluation for compensation remained unaltered 
under 38 C.F.R. §4.25, the combined ratings table.  

Of preliminary importance, during the course of his appeal, 
the Veteran requested a Travel Board hearing before the 
Board.  However, the Veteran failed to report to his hearing 
scheduled in August 2007.  Thus, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).  

Finally, please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran's combined rating 90 percent for service-
connected disabilities was correctly calculated by the RO.  

CONCLUSION OF LAW

There is no legal basis for a revision of the previously-
computed combined rating for service-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.323, 
4.25, 4.26 (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Board notes that the outcome of the present appeal is 
based upon application of the law to the known facts.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  The Court has specifically held that the provisions 
of VCAA are not applicable in cases which are decided as a 
matter of law, and not the underlying facts, or development 
of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 
(2002); See also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  

Moreover, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the Veteran as to the 
duty to assist, including the respective responsibilities of 
the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003).  

Finally, in the circumstances of this case, where there is no 
legal basis for eligibility for VA benefits, a remand for 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


Legal Criteria

When there are two or more service-connected compensable 
disabilities, a combined evaluation will be made following 
the tables and rules prescribed in the 1945 Schedule for 
Rating Disabilities.  38 C.F.R. § 3.323 (2008).  

Combined ratings are determined by using the Combined Ratings 
Table in Table I of 38 C.F.R. § 4.25.  Table I, Combined 
Ratings Table, results from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  Thus, a person having a 60 percent disability 
is considered 40 percent efficient.  Proceeding from this 40 
percent efficiency, the effect of a further 30 percent 
disability is to leave only 70 percent of the efficiency 
remaining after consideration of the first disability, or 28 
percent efficiency altogether.  The individual is thus 72 
percent disabled, as shown in table I opposite 60 percent and 
under 30 percent.  38 C.F.R. § 4.25 (2008).  

(a) To use table I, the disabilities will first be arranged 
in the exact order of their severity, beginning with the 
greatest disability and then combined with use of table I as 
hereinafter indicated.  For example, if there are two 
disabilities, the degree of one disability will be read in 
the left column and the degree of the other in the top row, 
whichever is appropriate.  The figures appearing in the space 
where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.  Thus, with a 50 
percent disability and a 30 percent disability, the combined 
value will be found to be 65 percent, but the 65 percent must 
be converted to 70 percent to represent the final degree of 
disability.  Similarly, with a disability of 40 percent, and 
another disability of 20 percent, the combined value is found 
to be 52 percent, but the 52 percent must be converted to the 
nearest degree divisible by 10, which is 50 percent.  If 
there are more than two disabilities, the disabilities will 
also be arranged in the exact order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value, exactly 
as found in table I, will be combined with the degree of the 
third disability (in order of severity).  The combined value 
for the three disabilities will be found in the space where 
the column and row intersect, and if there are only three 
disabilities, will be converted to the nearest degree 
divisible by 10, adjusting final 5's upward.  Thus, if there 
are three disabilities ratable at 60 percent, 40 percent, and 
20 percent, respectively, the combined value for the first 
two will be found opposite 60 and under 40 and is 76 percent.  
This 76 will be combined with 20 and the combined value for 
the three is 81 percent.  This combined value will be 
converted to the nearest degree divisible by 10 which is 80 
percent.  The same procedure will be employed when there are 
four or more disabilities.  (See table I).  38 C.F.R. 
§ 4.25(a) (2008)

(b) Except as otherwise provided in this schedule, the 
disabilities arising from a  single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be combined 
as described in paragraph (a) of this section.  The 
conversion to the nearest degree divisible by 10 will be done 
only once per rating decision, will follow the combining of 
all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. 
§ 4.25(b) (2008).  

Table I-Combined Ratings Table
[10 combined with 10 is 19]

		10	20	30	40	50	60	70	80	90

19		27	35	43	51	60	68	76	84	92
20		28	36	44	52	60	68	76	84	92
21		29	37	45	53	61	68	76	84	92
22		30	38	45	53	61	69	77	84	92
23		31	38	46	54	62	69	77	85	92
24		32	39	47	54	62	70	77	85	92
25		33	40	48	55	63	70	78	85	93
26		33	41	48	56	63	70	78	85	93
27		34	42	49	56	64	71	78	85	93
28		35	42	50	57	64	71	78	86	93
29		36	43	50	57	65	72	79	86	93
30		37	44	51	58	65	72	79	86	93
31		38	45	52	59	66	72	79	86	93
32		39	46	52	59	66	73	80	86	93
33		40	46	53	60	67	73	80	87	93
34		41	47	54	60	67	74	80	87	93
35		42	48	55	61	68	74	81	87	94
36		42	49	55	62	68	74	81	87	94
37		43	50	56	62	69	75	81	87	94
38		44	50	57	63	69	75	81	88	94
39		45	51	57	63	70	76	82	88	94
40		46	52	58	64	70	76	82	88	94
41		47	53	59	65	71	76	82	88	94
42		48	54	59	65	71	77	83	88	94
43		49	54	60	66	72	77	83	89	94
44		50	55	61	66	72	78	83	89	94
45		51	56	62	67	73	78	84	89	95
46		51	57	62	68	73	78	84	89	95
47		52	58	63	68	74	79	84	89	95
48		53	58	64	69	74	79	84	90	95
49		54	59	64	69	75	80	85	90	95
50		55	60	65	70	75	80	85	90	95
51		56	61	66	71	76	80	85	90	95
52		57	62	66	71	76	81	86	90	95
53		58	62	67	72	77	81	86	91	95
54		59	63	68	72	77	82	86	91	95
55		60	64	69	73	78	82	87	91	96
56		60	65	69	74	78	82	87	91	96
57		61	66	70	74	79	83	87	91	96
58		62	66	71	75	79	83	87	92	96
59		63	67	71	75	80	84	88	92	96
60		64	68	72	76	80	84	88	92	96
61		65	69	73	77	81	84	88	92	96
62		66	70	73	77	81	85	89	92	96
63		67	70	74	78	82	85	89	93	96
64		68	71	75	78	82	86	89	93	96
65		69	72	76	79	83	86	90	93	97
66		69	73	76	80	83	86	90	93	97
67		70	74	77	80	84	87	90	93	97
68		71	74	78	81	84	87	90	94	97
69		72	75	78	81	85	88	91	94	97
70		73	76	79	82	85	88	91	94	97
71		74	77	80	83	86	88	91	94	97
72		75	78	80	83	86	89	92	94	97
73		76	78	81	84	87	89	92	95	97
74		77	79	82	84	87	90	92	95	97
75		78	80	83	85	88	90	93	95	98
76		78	81	83	86	88	90	93	95	98
77		79	82	84	86	89	91	93	95	98
78		80	82	85	87	89	91	93	96	98
79		81	83	85	87	90	92	94	96	98
80		82	84	86	88	90	92	94	96	98
81		83	85	87	89	91	92	94	96	98
82		84	86	87	89	91	93	95	96	98
83		85	86	88	90	92	93	95	97	98
84		86	87	87	90	92	94	95	97	98
85		87	88	90	91	93	94	96	97	99
86		87	89	90	89	93	94	96	97	99
87		88	90	91	92	94	95	96	97	99
88		89	90	92	93	90	95	96	98	99
89		90	91	92	93	95	96	87	38	99
90		91	92	93	94	95	96	97	98	99
91		92	93	94	95	96	96	97	98	99
92		93	94	94	95	96	97	98	98	99
93		94	94	95	96	97	97	98	99	99
94		95	95	96	96	97	98	98	99	99

38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.25 
(2008).  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as 1 disability for 
the purpose of arranging in order of severity and for all 
further combinations.  For example, with disabilities 
evaluated at 60 percent, 20 percent, 10 percent and 10 
percent (the two 10's representing bilateral disabilities), 
the order of severity would be 60, 21, and 20.  The 60 and 21 
combine to 68 percent and the 68 and 20 to 74 percent, 
converted to 70 percent as the final degree of disability.  
38 C.F.R. § 4.26 (2008).  

(a) The use of the terms "arms" and "legs" is not intended 
to distinguish between the arm, forearm and hand, or the 
thigh, leg, and foot, but relates to the upper extremities 
and lower extremities as a whole.  Thus with a compensable 
disability of the right thigh, for example, amputation, and 
one of the left foot, for example, pes planus, the bilateral 
factor applies, and similarly whenever there are compensable 
disabilities affecting use of paired extremities regardless 
of location or specified type of impairment.  38 C.F.R. 
§ 4.26(a) (2008).  

(b) The correct procedure when applying the bilateral factor 
to disabilities affecting both upper extremities and both 
lower extremities is to combine the ratings of the 
disabilities affecting the 4 extremities in the order of 
their individual severity and apply the bilateral factor by 
adding, not combining, 10 percent of the combined value thus 
attained.  38 C.F.R. § 4.26(b) (2008).  

(c) The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. § 4.26(c) 
(2008).  


Analysis

The Veteran contends that he is entitled to receive an 
overall combined rating of 100 percent based on a September 
1997 rating decision, which granted TDIU, effective from 
November 13, 1996.  

As of the aforementioned October 2006 rating decision, the 
Veteran has twelve compensable service-connected 
disabilities: (1) a 40 percent rating for spondylosis of the 
lumbar spine; (2) a 30 percent rating for bilateral aphakia; 
(3) a 20 percent rating for peripheral neuropathy of the left 
upper extremity (minor); (4) a 20 percent rating for 
spondylosis of the cervical spine; (5) a 20 percent rating 
for type II diabetes mellitus with erectile dysfunction; (6) 
a 20 percent rating for peripheral neuropathy of the right 
upper extremity (major); (7) a 10 percent rating for 
arthritis of the left hip; (8) a 10 percent rating for 
arthritis of the right hip; (9) a 10 percent rating for gouty 
arthritis of the right ankle; (10) a 10 percent rating for 
gouty arthritis of the left ankle; (11) a 10 percent rating 
for peripheral neuropathy of the left lower extremity 
associated with spondylosis of the cervical spine; and (12) a 
10 percent rating for peripheral neuropathy of the right 
lower extremity associated with spondylosis of the lumbar 
spine.  As of November 13, 1996, the RO calculated the 
combined rating as 90 percent.  

Initially, it must be emphasized that disability ratings are 
combined, not added. Applying the above ratings to Table I of 
38 C.F.R. § 4.25, the Veteran's combined evaluation for 
compensation is 90 percent. To apply the bilateral factor for 
disabilities affecting all four extremities, the disability 
ratings for peripheral neuropathy of the right and left upper 
and lower extremities, arthritis of the right and left hip, 
and gouty arthritis of the right and left ankles are combined 
as follows: 20 percent combined with 20 percent for 
peripheral neuropathy of the right and left upper extremities 
produce a value of 36. This 36 percent value combined with 
the separate 10 percent ratings assigned for the remaining 
six disabilities affecting the lower extremities produce a 
value of 66 percent (36 with 10 = 42; 42 with 10= 48; 48 with 
10 =53; 53 with 10 =58; 58 with 10 =62; and 62 with 10 =66). 
Ten percent of this value is added, resulting in an 
evaluation of 73 percent for these disabilities (66 + 6.6 = 
72.6, rounded to 73). 38 C.F.R. § 4.26(b).

This 73 percent value combined with the 40 percent rating 
assigned for spondylosis of the lumbar spine results in 84 
percent. This 84 percent value combined with the 30 percent 
rating assigned for bilateral aphakia results in 87 percent. 
This 87 percent value combined with the 20 percent rating 
assigned for diabetes results in a value of 90 percent. This 
90 percent value combined with the 20 percent rating assigned 
for spondylosis of the cervical spine results in a value of 
92 percent. This 92 percent value is rounded to the nearest 
degree divisible by 10, or 90 percent.

Thus, the Board finds that the 90 percent combined rating 
assigned by the RO was correct, and assignment of a combined 
evaluation in excess of 90 percent is not warranted as a 
matter of law. See 38 C.F.R. §§ 4.25, 4.26. 


ORDER

As a matter of law, a combined service connected disability 
evaluation in excess of 90 percent is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


